Citation Nr: 1515125	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The appellant had military service from September 1995 to April 1996, and was discharged "Under Other than Honorable Conditions".

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the RO determined the claim on the merits.  However, an August 1996 RO decision determined that the appellant's character of discharge from service was a bar to VA benefits.  As such, the issue has been recharacterized on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 1996 administrative decision, the RO determined that the appellant's military service from September 1995 to April 1996, was terminated under "other than honorable conditions for misconduct-drug abuse" and that "[p]rovisions of a conditional discharge d[id] not apply as the [appellant] did not complete her entire period of service."  The RO then concluded the appellant's discharge was therefore a bar to VA benefits.  The appellant was notified of that decision and her appellate rights by a letter issued in August 1996, however, she did not file an appeal.  Thus, as noted above, the issue is properly characterized as whether the appellant has submitted new and material evidence to reopen the issue of whether the character of discharge from active service is a bar to VA benefits.

Review of the claims file reflects that the appellant has not been provided with a notice letter informing her of the information or evidence needed in order to substantiate her claim, including that new and material evidence must be received and what constitutes "new" and "material" evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); see 38 C.F.R. §§ 3.156(a), 3.159(b) (2014); see also VAOPGCPREC 6-2014 (November 2014) (providing that in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required to explain what "new and material evidence" means). Accordingly, a remand is necessary to provide her with the appropriate notice.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant proper VCAA with respect to the issue of whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  

2. After completing the above, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




